DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 5-9, and 11-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 5, 2019.
Claim 20 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2021.
Applicant's election with traverse of Group II + linking claims, claims 21, 22, and 28-37 in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because burden in the form of a lack of common special technical feature in this national stage application was clearly shown in paragraph 6 of the restriction requirement mailed November 29, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2022.
Information Disclosure Statement
The information disclosure statement filed June 3, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the non-complying information referred to therein has not been considered.
 	Specifically, NPL documents 20 and 21 are in Japanese with no concises explanation of relevance in English.
The information disclosure statement filed January 20, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the non-complying information referred to therein has not been considered.
 	Specifically, NPL document 18 is in Japanese with no concises explanation of relevance in English.
The information disclosure statements filed on June 3, 2021 and January 20, 2022 do not fully comply with the requirements of 37 CFR 1.98(b) because: see paragraphs 6 and 7 above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 29-31, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of US Patent Application Publication 2015/0107743 A1, Japanese Patent Application 4-5029 A cited by applicant, Mechanics of Pneumatic Tires, and Hong et al. (4,816,101), and optionally further in view of Poling et al. (6,915,826 B2).
 	The only differences between the JP ‘609 pneumatic tire and the claimed pneumatic tire are that a) the required number of spiral windings is not specified, b) the reference is silent as to the viscosity of the sealant, c) the reference does not explicitly recite that the inner surface of the tire is an innerliner, and d) the ratio of the thickness of the sealant to the width of the sealant is not specified (embodiment of Figure 1, translation paragraphs 0001-0031: single layer of tape-shaped adhesive sealing material 3 with abutting windings without overlap as required in claims 31 and 36, see especially translation paragraphs 0001, 0003, and 0005-0031; sealant thickness is preferably 3 mm - 5 mm within the claimed range of 1.0 mm - 10 mm in claims 30 and 35, translation paragraph 0030), however a) US ‘743 teaches to improve uniformity in such tires by making “dozens” of spiral windings (paragraphs 0002-0045) which one of ordinary skill in the art would have understood to include multiples of 12 such as 24, 36, 48, and 60 within the claimed range of 20-70 in claims 21 and 22, b) the close correspondence of structure and function between the above tire and the claimed tire (generally string-shaped sealant continuously and spirally wound to form sealant layer) provide a reasonable basis for the examiner to infer that the above tire’s generally string-shaped sealant also has a viscosity within the broadly claimed range of 3,000 Pa•s - 70,000 Pa•s at 40°C in claims 21 and 22, burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01), and in any case JP ‘029 teaches to provide such tire sealant with a viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole (translation: 1x107 cP = 10,000 Pa•sec at 10°C, 4x106 cP = 4,000 Pa•sec at 60°C, so at 40°C viscosity is between 4,000 and 10,000 Pa•s within the broadly claimed range of 3,000-70,000 Pa•s at 40°C), c) it is notoriously well known to provide the inner surface of a pneumatic tire in the form of an innerliner in order to avoid the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209 lines 15-17), and d) for standard sealant layer widths such as the exemplary width of 9 inches = 229 mm in Hong et al. (Example 1) the “dozens” of spiral windings of the preferably 3 mm - 5 mm thick sealant result in a sealant width of for example  229/60 = 3.82 mm within the claim 22 range of 0.8 mm - 7.0 mm for a cross-sectional area of 11.5 mm2 - 19.1 mm2 within the claimed range of 0.8 mm2 - 104 mm2 in claims 29 and 34 and a thickness-to-width ratio of 0.78-1.31 within the claimed range of 0.7-1.4 in claims 21 and 22 or 229/40 = 4.77 mm for a cross-sectional area of 14.3 mm2 - 23.8 mm2 within the claimed range of 0.8 mm2 - 104 mm2 in claims 29 and 34 and a thickness-to-width ratio of 0.63-1.05 substantially overlapping the claimed range of 0.7-1.4 in claims 21 and 22; it would therefore have been obvious to one of ordinary skill in the art to improve uniformity in the above tire by making “dozens” of spiral windings such as 60 or 48 windings, resulting in the number of spiral windings falling within the broadly claimed range of  20-70 and for a standard sealant layer width of 229 mm resulting in sealant width, cross-sectional area, and thickness-to-width ratio within the claimed ranges, to provide in the above tire a tire sealant viscosity in the instantly claimed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole, and to provide the inner surface of the above tire in the form of an innerliner in order to avoid the need for a separate inner tube. This is especially true in view of Poling et al., showing that the prior art recognized the suitability of a square cross-section in the single spirally wound sealant strip in such tires (embodiment of Figure 4 with variant rectangular cross-section in the form of a square, col. 3 lines 8-27); it would therefore have been obvious to one of ordinary skill in the art to provide any suitable dimensions for the rectangular cross-section sealant strip in the above tire including dimensions creating a square cross-section (ratio of strip thickness to strip width = 1) absent unexpected results, yielding strip thickness = strip width = 3 mm - 5 mm and a strip cross-sectional area of 9 mm2 - 25 mm2.
 	Original specification includes in paragraph 0117 the statement that a ratio of sealant strip thickness to sealant strip width closer to 1.0 results in the sealant strip “having an ideal string shape so that a self-sealing tire having high sealing performance can be produced with higher productivity”, however it is not clear exactly what this means: is applicant expressing this ideal as the balance between on the one hand, improved uniformity resulting from a larger number of abutments of sealant strip windings across a given sealant layer width, and on the other hand, improved sealing performance resulting from larger spaces between abutments of sealant strip windings? Once applicant clarifies this point the examiner will be able to reconsider the above rejection in view of the advantages disclosed in the specification for the ratio closer to 1.0.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was clearly set forth in the rejection: contrary to applicant’s arguments, a) JP ‘609 is not limited to the exemplary sealant strip width range outside of the claimed range and US ‘743 provides the motivation to have a larger number of windings across a given sealant layer width, and thus smaller strip width, to improve uniformity, and b) WO ‘120 is not limited to each winding being formed of a different sealant strip and in fact teaches the opposite (traverse winding of a continuous bead of sealant, US ‘655 Figure 1 and paragraphs 0100 and 0102) and EP ‘600 was cited only for the subject matter incorporated by reference thereto in WO ‘120.
 	In response to applicant's argument that none of the references have all of the claimed features and thus “teach away” from the proposed combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 21, 22, 29-31, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of US Patent Application Publication 2015/0107743 A1, Japanese Patent Application 4-5029 A cited by applicant, Mechanics of Pneumatic Tires, and Hong et al. (4,816,101), and optionally further in view of Poling et al. (6,915,826 B2) as applied to claims 21, 22, 29-31, and 34-36 above, and further in view of Published PCT Application WO 2015/173120 A1 (equivalent to US Patent Application Publication 2017/0080655 A1) and US Patent Application Publication 2010/0119715 A1.
 	JP ‘609 teaches that any known adhesive sealing material can be used (translation paragraph 0029), and WO ‘120 and US ‘715 disclose alternative high viscosity compositions for such generally string-shaped tire sealant to facilitate the manufacturing process (US ‘655 paragraphs 0018-0103, US ‘715 paragraphs 0014-0027); it would therefore have been obvious to one of ordinary skill in the art to use one of the alternative high viscosity sealant compositions in the above tire to facilitate the manufacturing process. Again, the close correspondence of structure and function between the above tire and the claimed tire (generally string-shaped sealant continuously and spirally wound to form sealant layer) provide a reasonable basis for the examiner to infer that the above tire’s generally string-shaped sealant also has a viscosity within the broadly claimed range of 3,000 Pa•s - 70,000 Pa•s at 40°C, burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01).
Claims 28, 32, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of US Patent Application Publication 2015/0107743 A1, Japanese Patent Application 4-5029 A cited by applicant, Mechanics of Pneumatic Tires, and Hong et al. (4,816,101), and optionally further in view of Poling et al. (6,915,826 B2), Published PCT Application WO 2015/173120 A1 (equivalent to US Patent Application Publication 2017/0080655 A1), and US Patent Application Publication 2010/0119715 A1 as applied to claims 21, 22, 29-31, and 34-36 above, and further in view of Baboff et al. (4,115,172) cited by applicant and US Patent Application Publication 2010/0084067 A1.
 	The sealant layer preferably extends at least 5 mm beyond each belt layer end (JP ‘609 translation paragraph 0028) and it is well known to make such tire sealants have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity, as evidenced for example by Baboff et al. (col. 1 lines 5-66), Hong et al. (col. 1 line 5 - col. 2 line 34), US ‘067 (paragraphs 0001-0009), and US ‘743 (paragraphs 0001-0043); it would therefore have been obvious to one of ordinary skill in the art to make the sealant layer in the above tire have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity, resulting in a substantially constant thickness of 3 mm - 5 mm within the range of 1.5 mm - 5.0 mm in claims 28 and 33.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 29-31, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 10,494,459 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to combine the features of patented claims 13-15 with those of patented claim 12 absent unexpected results and to select values within the patented claim 14 ratio range of 0.6-1.4 including the instantly claimed 0.7-1.4 absent unexpected results. As to instant claims 30 and 35, the combination of the width range and thickness to width ratio range in patented claims 13 and 14 yields a thickness range of 0.5 mm - 25 mm encompassing the instantly claimed thickness range of 1.0 mm - 10 mm; it would therefore have been obvious to one of ordinary skill in the art to select any values within the patent thickness range including values within the instantly claimed range of 1.0 mm - 10 mm absent unexpected results.
Claims 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 10,494,459 B2 as set forth in paragraph 16 above, and further in view of Baboff et al. (4,115,172) cited by applicant, Hong et al. (4,816,101), US Patent Application Publication 2010/0084067 A1, and US Patent Application Publication 2015/0107743 A1.
 	It is well known to make such tire sealants have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity, as evidenced for example by Baboff et al. (col. 1 lines 5-66), Hong et al. (col. 1 line 5 - col. 2 line 34), US ‘067 (paragraphs 0001-0009), and US ‘743 (paragraphs 0001-0043); it would therefore have been obvious to one of ordinary skill in the art to make the sealant layer in the above tire have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity.
Claims 28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 10,494,459 B2 in view of Baboff et al. (4,115,172) cited by applicant, Hong et al. (4,816,101), US Patent Application Publication 2010/0084067 A1, and US Patent Application Publication 2015/0107743 A1 as set forth in paragraph 17 above, and further in view of Hoshikawa et al. (4,057,090). It is well known to provide such tires with a breaker assembly to reinforce the ground contacting tread portion of the tire and to make the sealant layer and the breaker assembly both have a width equal to the tread width in order to protect the tire from puncture, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with a breaker assembly to reinforce the ground contacting tread portion of the tire, to make the sealant layer and the breaker assembly both have a width equal to the tread width in order to protect the tire from puncture, and to select any values within the patent thickness range of 0.5 mm - 25 mm as set forth in paragraph 16 above, including values within the instantly claimed range of 1.5 mm - 5.0 mm (in the patented claims the sealant thickness is the same as the sealant layer thickness) absent unexpected results.
Claims 21, 22, 29-31, and 34-36  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,487,160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to combine the features of patented claims 7-9 with those of patented claim 6 absent unexpected results and to select values within the patented claim 14 ratio range of 0.6-1.4 including the instantly claimed 0.7-1.4 absent unexpected results. As to instant claims 30 and 35, the combination of the width range and thickness to width ratio range in patented claims 7 and 8 yields a thickness range of 0.5 mm - 25 mm encompassing the instantly claimed thickness range of 1.0 mm - 10 mm; it would therefore have been obvious to one of ordinary skill in the art to select any values within the patent thickness range including values within the instantly claimed range of 1.0 mm - 10 mm absent unexpected results.
Claims 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,494,459 B2 as set forth in paragraph 19 above, and further in view of Baboff et al. (4,115,172) cited by applicant, Hong et al. (4,816,101), US Patent Application Publication 2010/0084067 A1, and US Patent Application Publication 2015/0107743 A1.
 	It is well known to make such tire sealants have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity, as evidenced for example by Baboff et al. (col. 1 lines 5-66), Hong et al. (col. 1 line 5 - col. 2 line 34), US ‘067 (paragraphs 0001-0009), and US ‘743 (paragraphs 0001-0043); it would therefore have been obvious to one of ordinary skill in the art to make the sealant layer in the above tire have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity.
Claims 28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,494,459 B2 in view of Baboff et al. (4,115,172) cited by applicant, Hong et al. (4,816,101), US Patent Application Publication 2010/0084067 A1, and US Patent Application Publication 2015/0107743 A1 as set forth in paragraph 20 above, and further in view of Hoshikawa et al. (4,057,090). It is well known to provide such tires with a breaker assembly to reinforce the ground contacting tread portion of the tire and to make the sealant layer and the breaker assembly both have a width equal to the tread width in order to protect the tire from puncture, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with a breaker assembly to reinforce the ground contacting tread portion of the tire, to make the sealant layer and the breaker assembly both have a width equal to the tread width in order to protect the tire from puncture, and to select any values within the patent thickness range of 0.5 mm - 25 mm as set forth in paragraph 19 above, including values within the instantly claimed range of 1.5 mm - 5.0 mm (in the patented claims the sealant thickness is the same as the sealant layer thickness) absent unexpected results.
Claims 21, 22, 29-32, and 34-37 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 15/516,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to combine the features of copending claims 18-20 with those of copending claim 17 absent unexpected results and to select values within the copending claim 19 ratio range of 0.6-1.4 including the instantly claimed 0.7-1.4 absent unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 28 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 15/516,559 (reference application) as set forth in paragraph 22 above, and further in view of Hoshikawa et al. (4,057,090). It is well known to provide such tires with a breaker assembly to reinforce the ground contacting tread portion of the tire and to make the sealant layer and the breaker assembly both have a width equal to the tread width in order to protect the tire from puncture, as evidenced for example by Hoshikawa et al. (col. 2 line 49 - col. 3 line 3); it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with a breaker assembly to reinforce the ground contacting tread portion of the tire, to make the sealant layer and the breaker assembly both have a width equal to the tread width in order to protect the tire from puncture, and to select any values within the copending claim substantially constant thickness range of 2.5 mm - 10.0 mm as set forth in paragraph 22 above, including values within the instantly claimed range of 1.5 mm - 5.0 mm (in the copending claims the sealant thickness is the same as the sealant layer thickness) absent unexpected results. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to combine the features of copending claims 18-20 with those of copending claim 17 absent unexpected results and to select values within the copending claim 19 ratio range of 0.6-1.4 including the instantly claimed 0.7-1.4 absent unexpected results.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					         /ADRIENNE C. JOHNSTONE/                                                                                             Primary Examiner, Art Unit 1749                                                                                                           May 2, 2022